Citation Nr: 0029532	
Decision Date: 11/09/00    Archive Date: 11/16/00	

DOCKET NO.  98-13 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
arthritis of the right hip secondary to service-connected 
disability.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
arthritis of the right knee, including total knee 
arthroplasty, secondary to service-connected disability.

3.  Entitlement to service connection for arthritis of the 
right leg secondary to service-connected disability.  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


WITNESSES AT HEARINGS ON APPEAL

Appellant and R.L.


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from January 1943 to March 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  

In a September 1999 statement the veteran indicated a desire 
to be awarded a temporary total evaluation based upon surgery 
to his right shoulder.  In a March 2000 communication the 
veteran indicated a desire to claim service connection for 
dental disability.  These claims are referred to the RO for 
its consideration.  

In a March 2000 statement the veteran indicated a desire to 
file a claim for a temporary total evaluation based upon 
surgery in October 1969.  A review of the record reflects 
that a December 1969 RO decision granted a temporary total 
evaluation from September 22, 1969, through November 1969.  
The veteran's February 2000 statement is referred to the RO 
for any clarification.  



FINDING OF FACT

An unappealed August 1993 RO decision denied service 
connection for right hip disability secondary to service-
connected disability; evidence received since the August 1993 
RO decision is new and bears directly and substantially on 
the matter under consideration, and is so significant that it 
must be considered in order to fairly decide the claim.  


CONCLUSION OF LAW

New and material evidence has been received and the claim of 
entitlement to service connection for arthritis of the right 
hip secondary to service-connected disability is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 
(2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

An August 1993 RO decision denied service connection for a 
right hip disability secondary to service-connected 
disability.  The veteran was notified of that decision and 
his appellate rights, but he did not initiate an appeal, and 
that decision became final.  He is now seeking to reopen his 
claim for service connection for arthritis of the right hip 
secondary to service-connected disability.  With respect to 
this claim, the Board finds, as discussed below, that he has 
submitted new and material evidence.  

The evidence of record prior to the August 1993 RO decision 
included a July 1993 private X-ray report reflecting that the 
veteran's hips appeared normal.  Subsequent to the August 
1993 RO decision, a January 1998 VA report of X-ray of the 
veteran's hips reflects that he had minimal degenerative 
arthritic changes in the right hip joint, and a May 1998 
addendum to a January 1998 orthopedic examination reflects 
that the veteran's service-connected right thigh injury "can 
contribute to his arthritic changes in the right hip."  

For secondary service connection to be granted, it must be 
shown that the disability for which the claim is made is 
proximately due to or the result of service-connected disease 
or injury, or that service-connected disease or injury has 
chronically worsened the disability for which service 
connection is sought.  38 C.F.R. § 3.310(a) (2000); Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).  

If a claim for service connection was previously denied, a 
veteran must submit new and material evidence in order to 
reopen his claim.  New and material evidence means evidence 
not previously submitted to agency decision makers which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156.  

Under the test established by Elkins v. West, 12 Vet. App. 
209 (1999) (en banc), it must first be determined whether the 
veteran has presented new and material evidence.  In Hodge v. 
West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998), it was noted 
that while "not every piece of new evidence is 'material'; 
we are concerned, however, that some evidence may well 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its rating decision."  With consideration of competent 
medical evidence indicating that the veteran now has 
arthritis of the right hip, and indicating that the veteran's 
service-connected thigh injury can contribute to the 
arthritic changes in the right hip, the Board concludes that 
this evidence is new, and that it contributes to a more 
complete picture of the circumstances surrounding the alleged 
origin of arthritis of the veteran's right hip.  Therefore, 
it is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156.  
Therefore, new and material evidence has been submitted and 
the claim is reopened.  38 U.S.C.A. § 5108.  



ORDER

New and material evidence having been submitted, the appeal 
to reopen the claim of entitlement to service connection for 
arthritis of the right hip is granted.  To this extent only, 
the appeal is granted.  


REMAND

Under controlling laws and regulations, if a decision by the 
RO is not appealed by timely filing a notice of disagreement 
and a substantive appeal, then the decision is final.  38 
U.S.C.A. § 7105(C ) (West 1991); 38 C.F.R. § 20.302 (2000).  
A notice of disagreement and/or a substantive appeal may be 
filed by a claimant personally, or by his or her 
representative if a proper power of attorney or declaration 
of representation, as applicable, is on record, or 
accompanies such notice of disagreement or substantive 
appeal.  38 C.F.R. § 20.301(a) (2000).  A substantive appeal 
must be filed within 60 days from the date the RO mails the 
statement of the case to the appellant, or within the 
remainder of the one year period from the date of mailing of 
the notification of the determination being appealed, 
whichever period ends later.  38 C.F.R. § 20.302(b).  A 
September 1999 RO decision denied service connection for 
post-traumatic stress disorder, and status post left knee 
replacement secondary to service-connected disability.  The 
veteran filed a notice of disagreement with this action in 
March 2000, and a statement of the case was issued in April 
2000.  The appeal was certified to the Board on the same date 
that the statement of the case was issued.  The record 
currently before the Board does not contain a timely 
substantive appeal.  

The Board may have to dismiss your appeal, regarding service 
connection for post-traumatic stress disorder and status post 
left knee replacement secondary to service-connected 
disability if a timely substantive appeal is not filed.

Filing an appeal to the Board is a 3-step process.  Two of 
the steps are your responsibility and one is VA's 
responsibility.  You met your first responsibility by sending 
your local VA regional office a "Notice of Disagreement" 
after that office wrote to you to tell you that it had denied 
all, or part, of your claim(s) for VA benefits.  The regional 
office then sent you what's called a "Statement of the 
Case."  The final step in completing your appeal was filing 
your "Substantive Appeal" at the regional office.  You do 
that by completing and signing the VA Form 9 which the 
regional office sent to you, or by writing a letter that has 
the same information, and then mailing or delivering the 
completed form or letter to the regional office.  You 
normally have the longest of the two following periods of 
time to file that Substantive Appeal:

	b.  the end of the one-year period that began on the day 
the regional office mailed you 
	the letter saying it had denied your claim(s), or

	a.  60 days from the date the regional office mailed you 
the Statement of the Case.

	You can ask your VA regional office for more time to 
file your Substantive Appeal, but that request for more time 
must be received (or postmarked) before the regular time for 
filing the Substantive Appeal runs out.  If the extension is 
granted, the Substantive Appeal must then be filed before the 
extension runs out.  If you do want to send written argument, 
evidence, or request a hearing you may do so.

During the veteran's June 2000 hearing before a member of the 
Board he indicated that he received treatment at Jackson and 
Biloxi VA Medical Centers. The record reflects that treatment 
from these entities has been requested and received through 
November 1999.  However, in a February 2000 statement, 
received at the RO prior to certifying the appeal to the 
Board, the veteran indicated that he had received treatment 
most recently in January 2000.  The record does not indicate 
that these treatment records have been obtained.  

The veteran has not been afforded an examination regarding 
his right knee and right leg claims.  An examination may 
substantiate his right leg and right knee claims.  See Pub. 
L. No. 106-398, § 1611 (2000) (to be codified at 38 U.S.C.A. 
§ 5107(a)).

In light of the above, the appeal is REMANDED to the RO for 
the following:  

1.  The RO should contact the Jackson and 
Biloxi VA Medical Centers and request 
copies of all records relating to any 
treatment of the veteran from November 
1999 until the present.  

2.  The veteran should be afforded a VA 
orthopedic examination by a board 
certified specialist, if available, to 
determine the etiology of any currently 
manifested arthritis of the right hip or 
right leg, and arthritis of the right 
knee, including total right knee 
arthroplasty.  All indicated tests and 
studies should be conducted, and all 
findings described in detail.  The claims 
file must be made available to the 
examiner for review, and the examination 
report must reflect that such review was 
accomplished.  The examiner is requested 
to provide an opinion as to whether it is 
at least as likely as not that the 
veteran's service-connected postoperative 
neuroma and muscle hernia of the right 
thigh secondary to gunshot wound to 
Muscle Groups XVII and XIV has caused or 
chronically worsened any arthritis of the 
veteran's right hip or right leg, or 
arthritis of the right knee, including 
total right knee arthroplasty.  A 
complete rationale should be given for 
all opinions and conclusions expressed.  

3.  Following completion of the 
foregoing, the RO should review the 
claims folder and ensure that all of the 
requested development has been completed.  
If any development is incomplete, action 
should be taken to ensure complete 
development.  

4.  Then, the RO should re-adjudicate all 
issues in appellate status, with any 
appropriate consideration of Allen.  If 
any benefit sought on appeal is not 
granted to the veteran's satisfaction, a 
supplemental statement of the case should 
be issued to the veteran and his 
representative, and they should be 
afforded the appropriate opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. P. RUSSELL
	Veterans Law Judge
	Board of Veterans' Appeals

 


- 5 -


